In an action, inter alia, to recover damages for breach of contract and fraud, plaintiffs appeal from an order of the Supreme Court, Orange County, dated April 29, 1976, which, inter alia, granted defendant Kosuga’s motion for leave to serve an amended *949answer and for partial summary judgment dismissing the fifth cause of action. Order affirmed, with $50 costs and disbursements. Plaintiffs allege that in October, 1968 respondent fraudulently induced them to indorse a short-term note and that the fraud was not discovered until March 28, 1969. •Plaintiffs commenced this action on or about March 23, 1975. The fifth cause of action, alleging fraud, is barred by the Statute of Limitations (see CPLR 203, subd [f]; 213, subd 8). Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.